Case 20-32299-KLP                  Doc 735       Filed 09/02/20 Entered 09/02/20 16:30:20                   Desc Main
                                                Document      Page 1 of 4


     Edward O. Sassower, P.C. (admitted pro hac vice)                                   Michael A. Condyles (VA 27807)
     Steven N. Serajeddini, P.C. (admitted pro hac vice)                                     Peter J. Barrett (VA 46179)
     Anthony R. Grossi (admitted pro hac vice)                                           Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                                               Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                                            KUTAK ROCK LLP
     601 Lexington Avenue                                                                901 East Byrd Street, Suite 1000
     New York, New York 10022                                                            Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                                                  Telephone:        (804) 644-1700
     Facsimile:         (212) 446-4900                                                  Facsimile:        (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                            )
     In re:                                                                 )     Chapter 11
                                                                            )
     INTELSAT S.A., et al., 1                                               )     Case No. 20-32299 (KLP)
                                                                            )
                                  Debtors.                                  )     (Jointly Administered)
                                                                            )

                                    ORDER EXTENDING
                         DEBTORS’ EXCLUSIVITY PERIODS TO FILE A
                    CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

              Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), extending the periods during

 which the Debtors have the exclusive right to file a chapter 11 plan and to solicit votes on a plan

 filed during the Filing Exclusivity Period, all as more fully set forth in the Motion; and upon the

 First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

 157 and 1334 and the Standing Order of Reference from the United States District Court for the

 Eastern District of Virginia, dated July 10, 1984; and this Court having found that it may enter a


 1      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
        complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
        provided herein. A complete list may be obtained on the website of the Debtors’ claims and noticing agent at
        https://cases.stretto.com/intelsat. The location of the Debtors’ service address is: 7900 Tysons One Place,
        McLean, VA 22102.
 2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-32299-KLP         Doc 735     Filed 09/02/20 Entered 09/02/20 16:30:20              Desc Main
                                     Document      Page 2 of 4



 final order consistent with Article III of the United States Constitution; and this Court having found

 that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and this Court having found that the relief requested in the Motion is in the best interests

 of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

 that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

 appropriate under the circumstances and that no other notice need be provided; and this Court

 having reviewed the Motion and having heard the statements in support of the relief requested

 therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

 legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

 granted herein; and upon all of the proceedings had before this Court; and after due deliberation

 and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth in this Order.

        2.      The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

 through and including February 15, 2021.

        3.      The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

 Debtor is extended through and including April 12, 2021.

        4.      Entry of this Order is without prejudice to the Debtors’ right to seek additional and

 further extensions of the Exclusivity Periods within which to file and solicit acceptance of a plan

 of reorganization from this Court, as may be necessary or appropriate.

        5.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

        6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.




                                                   2
Case 20-32299-KLP        Doc 735     Filed 09/02/20 Entered 09/02/20 16:30:20             Desc Main
                                    Document      Page 3 of 4



        7.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

         Sep 2 2020
  Dated: ____________                                 /s/ Keith L. Phillips
  Richmond, Virginia                                   United States Bankruptcy Judge




                                                      Entered on Docket: Sep 2 2020




                                                  3
Case 20-32299-KLP             Doc 735        Filed 09/02/20 Entered 09/02/20 16:30:20              Desc Main
                                            Document      Page 4 of 4


  WE ASK FOR THIS:

   /s/ Jeremy S. Williams
  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  Brian H. Richardson (VA 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:          (804) 644-1700
  Facsimile:          (804) 783-6192

  - and -

  Edward O. Sassower, P.C. (admitted pro hac vice)
  Steven N. Serajeddini, P.C. (admitted pro hac vice)
  Anthony R. Grossi (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900

  Co-Counsel to the Debtors and Debtors in Possession


                                      CERTIFICATION OF ENDORSEMENT
                                   UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

          Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
  endorsed by or served upon all necessary parties.

                                                        /s/   Jeremy S. Williams
